      Case 2:20-cv-00407-JAM-CKD Document 20 Filed 06/05/20 Page 1 of 1


                             UNITED STATES JUDICIAL PANEL                                   FILED
                                          on                                               Jun 05, 2020
                              MULTIDISTRICT LITIGATION                                  CLERK, U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF CALIFORNIA




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY LITIGATION
      Sutton v. Ford Motor Company,                                   )
             E.D. California, C.A. No. 2:20-00407                     )              MDL No. 2814


        ORDER REINSTATING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Sutton) on May 15, 2020. In the absence
of any known opposition to the proposed transfer, the stay of transmittal with regard to Sutton was
lifted on May 26, 2020, and the action was transferred to the Central District of California. On May
28, 2020, plaintiff in Sutton filed a motion to reinstate the CTO. In her motion, plaintiff, through
counsel, state that, due to an unforeseen technical issue that plaintiff was unable to file a timely
notice of opposition. The Panel is persuaded that these circumstances justify reinstatement of the
conditional transfer order in order to permit plaintiff to pursue her opposition to transfer.
Accompanying the motion is plaintiff’s notice of opposition.

        IT IS THEREFORE ORDERED that the stay of the Panel’s conditional transfer order
designated as “CTO-48" filed on May 15, 2020, is REINSTATED insofar as it pertains to this
action.

        IT IS FURTHER ORDERED that plaintiffs' Notice of Opposition is accepted for filing as
of the date of this order.


                                                      FOR THE PANEL:


                                                      ____________________
                                                      John W. Nichols
                                                      Clerk of the Panel
